United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 15-3731
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

           Rahmad Lashad Geddes

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 16-3898
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

           Rahmad Lashad Geddes

   lllllllllllllllllllll Defendant - Appellant
                   ____________

 Appeals from United States District Court
  for the District of Minnesota - St. Paul
              ____________

        Submitted: October 21, 2016
           Filed: January 3, 2017
                                    ____________

Before MURPHY, GRUENDER, and SHEPHERD, Circuit Judges.
                         ____________

SHEPHERD, Circuit Judge.

       A jury convicted Rahmad Lashad Geddes of one count of aiding and abetting
sex trafficking by force, fraud, or coercion; one count of aiding and abetting
transportation with intent to engage in prostitution; and one count of being an armed
career criminal in possession of a firearm. Geddes appeals a number of pre-trial, trial,
and post-trial motions on which the district court1 ruled in favor of the prosecution.
We affirm.

                                           I.

        On January 6, 2014, Geddes traveled from Eau Claire, Wisconsin to Duluth,
Minnesota with a woman named Grace Schreiner. Schreiner was under the
impression that they were traveling to St. Paul, rather than Duluth, to sell drugs as
they had done in the past. After a brief sojourn in St. Paul, they drove to Superior,
Wisconsin where they checked into a motel and had sex. Thereafter, the pair drove
to Duluth, and Geddes picked up cocaine from a supplier. Throughout the remainder
of this trip, Geddes was actively involved in selling cocaine, and Schreiner witnessed
Geddes meet another woman to exchange cocaine for two handguns.

       On January 7, they drove to Rochester, Minnesota to pick up Geddes’s friend,
Shannon Funk. On the return trip, Funk and Geddes proposed that Schreiner engage
in prostitution upon arriving in Duluth. According to Schreiner’s trial testimony, she
felt she had to comply because she would not be able to return home if she refused.

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-
They checked into another Duluth hotel, and Geddes began cutting the quantity of
cocaine he purchased into distribution amounts. Geddes and Funk created an
advertisement on a website called Backpage.com with pictures of Schreiner and a
telephone number to call, and Funk gave Schreiner a cellular phone on which to
receive calls. This process culminated in Schreiner completing two transactions as
a prostitute. In the first, she was paid to perform oral sex on one man at the hotel.
Although the recipient was told this act would cost $120, he only left $20 on the table
in the room. As a result of this discrepancy, Geddes slapped Schreiner four times in
the face. The second act consisted of an encounter where a man came to the hotel and
paid $20 but then left shortly thereafter without any sexual activity occurring.

        Throughout the trip, Geddes refused Schreiner’s requests to return home. The
two finally returned to Eau Claire on January 14, 2014. Once Geddes left, Schreiner
told her pastor what had occurred, and he called the police. Geddes was indicted on
three counts: (1) sex trafficking by force, fraud, or coercion in violation of 18 U.S.C.
§ 1591; (2) transportation to engage in prostitution in violation of 18 U.S.C. § 2421;
and (3) being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
A superseding indictment was later returned that was the same as to Counts 1 and 2,
but Count 3 was changed to charge Geddes as an armed career criminal in possession
of a firearm.

       Before trial, Geddes filed three motions relevant to this appeal. First, he moved
to sever the sex trafficking counts from the firearm count, arguing that the two
instances arose from different facts and would depend on different witnesses. The
district court denied this motion. Second, Geddes moved to exclude testimony from
the victim of his earlier conviction for terroristic threats. The government sought to
introduce this evidence as being relevant to show Geddes’s intent on Count 1, and
Geddes opposed its introduction as merely being propensity evidence. The district
court allowed the evidence to be presented subject to a number of limiting
instructions. Finally, Geddes sought to exclude the government's proposed expert

                                          -3-
witness on the basis that her testimony would not help the jury and would be
overbroad. The district court also denied this motion, finding that Eighth Circuit
precedent allowed expert testimony on the operation of sex trafficking rings. Geddes
renewed all of these motions during trial, and the district court overruled them.

       After a three-day trial, the jury found Geddes guilty of all three counts, and the
district court sentenced him to 282 months imprisonment. He brought this appeal
challenging all three of the above rulings and the sufficiency of the evidence to
sustain a conviction on Counts 1 and 2.

                                            II.

                                            A.

        The first issue on appeal is whether the district court erred in denying the
motion to sever the sex trafficking counts from the firearm count. This Court reviews
the denial of a motion to sever properly joined counts for an abuse of discretion.
United States v. Erickson, 610 F.3d 1049, 1055 (8th Cir. 2010). Two or more
offenses may be joined for trial “if the offenses charged—whether felonies or
misdemeanors or both—are of the same or similar character, or are based on the same
act or transaction, or are connected with or constitute parts of a common scheme or
plan.” Fed. R. Crim. P. 8(a). “If the joinder of offenses . . . or a consolidation for trial
appears to prejudice a defendant or the government, the court may order separate
trials of counts . . . .” Fed. R. Crim. P. 14(a).

       Given the district court’s discretion under Rule 14, “we will not reverse unless
the defendant shows an abuse of discretion resulting in severe prejudice.” United
States v. Steele, 550 F.3d 693, 702 (8th Cir. 2008). “Severe prejudice occurs when
a defendant is deprived of an appreciable chance for an acquittal, a chance that [the
defendant] would have had in a severed trial.” United States v. Scott, 732 F.3d 910,

                                            -4-
916 (8th Cir. 2013) (alteration in original) (quoting United States v. Taken Alive, 513
F.3d 899, 902 (8th Cir. 2008)) (internal quotation marks omitted). “[A] defendant
cannot show prejudice when evidence of the joined offense would be properly
admissible in a separate trial for the other crime.” Erickson, 610 F.3d at 1055. The
evidence may be admissible because it “completes the story of the crime, or as
evidence of a prior bad act of a similar nature admissible under Rule 404(b) of the
Federal Rules of Evidence.” United States v. Brown, 653 F.3d 656, 662 (8th Cir.
2011) (citation omitted); see also United States v. Orozco-Rodriguez, 220 F.3d 940,
942 (8th Cir. 2000) (allowing testimony “because it related to the background and
circumstances of the charged crimes [and] complete[d] the story of the crime or
explain[ed] the relationship of parties or the circumstances surrounding a particular
event” (internal quotation marks omitted)).

       We find no abuse of discretion in the denial of severance of the firearm
possession charge from the sex trafficking charges. All three counts involved a
series of events that occurred between January 6 and January 14, 2014. The sex
trafficking charges asserted, in short, that Geddes forced Schreiner to engage in
prostitution during a trip to Duluth taken during the above dates. The firearm charge
focused on a transaction witnessed by Schreiner during that trip in which Geddes
exchanged cocaine for two handguns. Therefore, because Schreiner’s testimony
provided evidence on the entirety of the trip, “it is virtually certain” that her testimony
would be admissible “as evidence that completes the story of the crime.” See Brown,
653 F.3d at 662 (internal quotation marks omitted).

      Geddes’s primary argument on this point is that the jury was unable to
compartmentalize the evidence related to the different counts. Severe prejudice can
also occur where defendants “demonstrat[e] that their defense is irreconcilable with
a codefendant's defense, or the jury will be unable to properly compartmentalize the
evidence as it relates to the separate defendants.” United States v. Young, 753 F.3d
757, 777 (8th Cir. 2014), cert. denied sub nom. Mock v. United States, 135 S. Ct.

                                           -5-
1005 (2015). On the other hand, where “there [is] little possibility the jury was
confused over which evidence related to which count,” no prejudice occurs to a
defendant’s right to a fair trial. United States v. Wilkens, 742 F.3d 354, 359 (8th Cir.
2014). The facts in this case are relatively straightforward, and this was not a case
presenting a multitude of different defendants and charges. Geddes has failed to meet
his burden of showing severe prejudice.

                                           B.

       Geddes next argues the district court erred in allowing the testimony of Nicole
Meyer, his former girlfriend. During the trial, the prosecution presented Meyer’s
testimony concerning an incident in 2010 where Meyer confronted Geddes about a
text message on his cellular phone. According to her testimony, the argument
escalated and Geddes physically assaulted and threatened to kill her. Prior to Meyer
taking the stand, the district court instructed the jurors that they should consider the
evidence only if they determine the testimony to be more likely true than not.
Further, the jury was instructed that if it found that the evidence met that standard, the
jury could consider the testimony only on the issue of whether Geddes intended to
force or coerce Schreiner to engage in prostitution. Finally, the court explicitly told
the jury that it may not use the testimony as evidence Geddes committed the crime
charged in the present case.

       “We review the district court’s admission of evidence of past crimes under
Federal Rule of Evidence 404(b) for abuse of discretion, and we will not reverse
unless the evidence clearly had no bearing on the case and was introduced solely to
prove the defendant’s propensity to commit criminal acts.” United States v. Williams,
796 F.3d 951, 958 (8th Cir. 2015) (quoting United States v. Bassett, 762 F.3d 681,
687 (8th Cir. 2014)) (internal quotation marks omitted), cert. denied, 136 S. Ct. 1450
(2016). Rule 404(b)(1) states that “[e]vidence of a crime, wrong, or other act is not
admissible to prove a person’s character in order to show that on a particular occasion

                                           -6-
the person acted in accordance with the character.” However, “[t]his evidence may
be admissible for another purpose, such as proving motive, . . . intent, . . . absence of
mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). This rule is one “of inclusion
rather than exclusion and admits evidence of other crimes or acts relevant to any issue
in the trial, unless it tends to prove only criminal disposition.” United States v. Oaks,
606 F.3d 530, 538 (8th Cir. 2010) (quoting United States v. Simon, 767 F.2d 524, 526
(8th Cir. 1985)) (internal quotation marks omitted).

       Our circuit “employ[s] a four-part test to determine whether a district court
abused its discretion in admitting 404(b) evidence.” Williams, 796 F.3d at 958. Such
evidence is admissible if “(1) it is relevant to a material issue; (2) it is similar in kind
and not overly remote in time to the crime charged; (3) it is supported by sufficient
evidence; and (4) its potential prejudice does not substantially outweigh its probative
value.” Id. at 959 (quoting United States v. Robinson, 639 F.3d 489, 494 (8th Cir.
2011)) (internal quotation marks omitted). The Government sought to introduce this
testimony as evidence of Geddes’s intent to coerce or force Schreiner to engage in
prostitution, and the district court allowed the brief testimony, subject to its limiting
instructions.

       Geddes contends that the testimony fails to meet the first, second, and fourth
prongs from the test set out above. We disagree and address each factor in turn. To
convict Geddes on Count 1, the prosecution was required to prove that Geddes acted
“knowing[ly] or in reckless disregard of the fact that means of force, threats of force,
fraud, coercion, or any combination of such means would be used to cause
[Schreiner] to engage in a commercial sex act.” See United States v. Campbell, 764
F.3d 880, 889 (8th Cir. 2014) (internal quotation marks omitted), cert. denied, 135 S.
Ct. 1514 (2015); 18 U.S.C. § 1591(a)(1). On Count 2, the prosecution was tasked
with proving that Geddes “knowingly transport[ed] [Schreiner] in interstate or foreign
commerce . . . with intent that [she] engage in prostitution, or in any sexual activity
for which any person can be charged with a criminal offense.” 18 U.S.C. § 2421(a).

                                            -7-
“Both his intent and his knowledge were thus called into question.” Campbell, 764
F.3d at 889 (quoting United States v. Jarrett, 956 F.2d 864, 867 (8th Cir. 1992))
(internal quotation marks omitted). Where knowledge and intent are material issues
at trial, the prosecution is generally allowed to present “evidence of other acts tending
to establish [knowledge and intent].” United States v. Johnson, 934 F.2d 936, 939
(8th Cir. 1991) (quoting United States v. Miller, 725 F.2d 462, 466 (8th Cir. 1984))
(internal quotation marks omitted). Therefore, Meyer’s testimony about Geddes’s
earlier use of force against her was relevant to the issue of Geddes’s intent, which was
a material issue at trial. The first factor is satisfied.

       Next, the testimony was similar in kind and not overly remote in time to the
crime charged. Meyer’s trial testimony concerned an event in 2010 where Geddes
physically abused and threatened her. “On the issue of similarity, our test merely
requires that the prior acts are ‘sufficiently similar to support an inference of criminal
intent.’” Williams, 796 F.3d at 959 (quoting United States v. Walker, 470 F.3d 1271,
1275 (8th Cir. 2006)). Here, the events described by Meyer were sufficiently similar
in substance to Schreiner’s testimony about Geddes’s threatening and physically
abusive actions to satisfy this test. As for the time between the prior bad act and the
charged offenses, we conclude that the passage of four years was insufficient to
diminish the probative value of the evidence. See id. at 959-60 (allowing evidence
of prior bad acts that occurred more than ten years before the charged offense).

      Finally, the probative value of Meyer’s testimony was not substantially
outweighed by any prejudicial effect. “Though all Rule 404(b) evidence is inherently
prejudicial, the test under Rule 403 is whether its probative value is substantially
outweighed by the danger of unfair prejudice.” Id. at 960 (quoting United States v.
Cook, 454 F.3d 938, 941 (8th Cir. 2006)) (internal quotation marks omitted).
Meyer’s testimony on this issue is confined to twenty lines of the trial transcript, and
she spoke solely about the fact that Geddes had threatened her and had been
physically abusive. Trial Tr. vol. 4, 842:15-843:9, ECF No. 89. This testimony was

                                           -8-
probative on the issue of Geddes’s intent, and, given the extensive limiting
instructions placed on the jury’s use of the testimony, we find the danger of unfair
prejudice to be minimal. See United States v. Cockerham, 417 F.3d 919, 921 (8th
Cir. 2005) (“[A] proper limiting instruction serves as a protection against unfair
prejudice.”).

         The district court did not abuse its discretion in allowing Meyer’s testimony at
trial.

                                            C.

       Geddes contends that the district court erred in allowing the prosecution to
present expert testimony from Ann Quinn, a special agent with the Minnesota Bureau
of Criminal Apprehension. Agent Quinn is a member of a human trafficking task
force, and has done work in this area for roughly fourteen years. At trial, Agent
Quinn testified from her training and experience on the operation of sex trafficking
rings and the terms used therein. “We review the district court’s decision to admit
expert testimony for abuse of discretion, according it substantial deference.” United
States v. Bailey, 571 F.3d 791, 803 (8th Cir. 2009). “Federal Rule of Evidence 702
provides that an expert may testify if it ‘will assist the trier of fact to understand the
evidence or determine a fact in issue.’” Id. (quoting Fed. R. Evid. 702). Under
Supreme Court precedent, “the [district] judge is to act as a gatekeeper in determining
whether the proposed expert’s testimony both is relevant and rests upon a reliable
foundation.” United States v. Evans, 272 F.3d 1069, 1094 (8th Cir. 2001).

        Geddes assigns two points of error to this issue, and we disagree with both.
First, he argues that the district court’s decision not to hold a Daubert hearing was an
abuse of discretion as a matter of law; however, as we have stated, “[t]here is no
requirement that the [d]istrict [c]ourt always hold a Daubert hearing prior to
qualifying an expert witness under Federal Rule of Evidence 702.” Id. Next, he

                                            -9-
contends that the testimony was both irrelevant and unreliable. In Evans, we dealt
with a nearly identical issue and held that the district court did not abuse its discretion
in allowing expert testimony “regarding the operation of a prostitution ring, including
recruitment of prostitutes and the relationship between pimps and prostitutes, and
regarding jargon used in such rings.” Id. In this case, Agent Quinn testified on the
same subject matter we allowed in Evans, and she possessed adequate credentials and
sufficient factual data on which to base this testimony. As a result, the district court
did not abuse its discretion in allowing her testimony.

                                            D.

      Finally, Geddes attacks the sufficiency of the evidence to sustain his conviction
on Counts 1 and 2. Our standard of review for challenging the sufficiency of the
evidence has been well repeated:

       We review de novo the sufficiency of the evidence to sustain a
       conviction, viewing the evidence in a light most favorable to the verdict
       and accepting all reasonable inferences supporting the verdict.
       Furthermore, [w]e will overturn [Geddes’s] conviction only if no
       reasonable jury could have found him guilty beyond a reasonable doubt.
       The standard of review for sufficiency-of-the-evidence challenges is
       strict. [W]e consider the same quantum of evidence that was presented
       at trial, even if some of the evidence was improperly admitted. Finally,
       a victim’s testimony alone can be sufficient to prove the sex crime in
       question.

United States v. Bell, 761 F.3d 900, 906-07 (8th Cir. 2014) (first and third alterations
in original) (citations and internal quotation marks omitted).

       To convict Geddes on Count 1, “the jury had to find he acted knowing[ly] or
in reckless disregard of the fact that means of force, threats of force, fraud, coercion,
or any combination of such means would be used to cause [Schreiner] to engage in

                                           -10-
a commercial sex act.” Campbell, 764 F.3d at 889 (internal quotation marks omitted).
Geddes’s entire argument on this point concerns whether the prosecution established
the mens rea required by 18 U.S.C. § 1591. The jury convicted Geddes on Count 1
after being presented with conflicting testimony. In short, Schreiner testified that
Geddes hit her in the face on two occasions and that she did not engage willingly in
prostitution. Funk confirmed that Geddes hit Schreiner and further testified that
Geddes was running the operation and receiving any and all money from the sex acts.
Geddes, on the other hand, testified that Schreiner was a prostitute before the trip and
that she participated in every act voluntarily. Given that “[c]redibility determinations
are uniquely within the province of the trier of fact,” United States v. Alaboudi, 786
F.3d 1136, 1146 (8th Cir. 2015) (quoting United States v. Goodale, 738 F.3d 917, 923
(8th Cir. 2013)) (internal quotation marks omitted), the jury was entitled to afford
more weight to the evidence presented by the prosecution. The evidence presented
at trial was sufficient to sustain the conviction on Count 1.

       To convict Geddes on Count 2, the jury had to find that he “knowingly
transport[ed] [Schreiner] in interstate or foreign commerce . . . with intent that [she]
engage in prostitution.” 18 U.S.C. § 2421(a). Geddes asserts that he and Schreiner
formulated the plan to engage in prostitution after they entered the State of Minnesota
and that both acts occurred while they were in that State. Therefore, according to
Geddes, he never transported her across state lines for the purpose of engaging in
prostitution. We disagree. In addition to trial testimony where Funk and Schreiner
recount the group’s movements between Superior and Duluth, the prosecution
presented expert testimony on the analysis of the records for cell phones possessed
by Geddes and Schreiner. The expert witness, Special Agent Joseph Raschke,
explained to the jury that cell phones are programmed to find and use the strongest
signal, and that the location of the tower being used by a particular phone at a given
time means that the phone itself is in close proximity to that tower. He testified that,
on January 8, both phones pulled a signal from a tower in Duluth, Minnesota around
9:06 p.m. and then switched to a tower in Superior, Wisconsin around 9:45.

                                         -11-
Likewise, according to Agent Raschke’s testimony, a similar pattern occurred on
January 12 when the phones switched from using towers in Duluth to towers in
Superior. Thus, in Agent Raschke’s opinion, the phones were in Duluth when using
Minnesota towers and in Superior when using Wisconsin towers. In his brief, Geddes
asserts that “prostitution came up for the first time while driving from Rochester to
Duluth” on January 7. Appellant’s Br. 34. Accepting all reasonable inferences
supporting the guilty verdict on Count 2, the jury was entitled to believe that the
interstate movements on January 8 and 12—both after the date on which, according
to Geddes, the prostitution plan was first discussed—were made with the intent of
engaging in prostitution.

      The evidence was sufficient to support Geddes’s conviction on both counts.

                                        III.

      For the reasons stated herein, we affirm Geddes’s conviction.




                                        -12-